Title: From Thomas Jefferson to Madame de Bréhan, 15 February 1789
From: Jefferson, Thomas
To: Bréhan, Marquise de



Paris Feb. 15. 1789.

It is an office of great pleasure to me, my dear Madam, to bring good people together. I therefore present to you Mrs. Church, who makes a short visit to her native country. I will not tell you her amiable qualities, but leave you the pleasure of seeing them yourself. You will see many au premier abord: and you would see more every day of your lives, were every day of your lives to bring you together. In truth I envy you the very gift I make you, and would willingly, if I could, take myself the moments of her society which I am procuring you. I need not pray you to load her with civilities. Both her character and yours will ensure that. I will thank you for them in person however very soon after you shall have received this. Adieu, ma chere Madame. Agreez toutes les hommages de respect et d’attachment avec lesquelles j’ai l’honneur d’etre Madame votre tres humble et tres obeissant serviteur,

Th: Jefferson

